Citation Nr: 1758017	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  09-25 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a cervical spine disability.  

4.  Entitlement to service connection for a headache disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1974 to September 1977.  The Veteran was in the Army Reserve from September 1977 to June 2001.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2007 and July 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

These matters were last before the Board in February 2016 and remanded to afford the Veteran a hearing.  The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in January 2017.  The transcript of the hearing is associated with the electronic claims file.  

The issues of entitlement to service connection for hypertension, cervical spine disability, and headache disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Obstructive sleep apnea is etiologically related to an in-service injury, event, or disease.  




CONCLUSION OF LAW

The criteria for direct service connection for obstructive sleep apnea have been met.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.102, 3.303 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the Board is granting the service connection issues in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide this claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for any condition listed in 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more disabling within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.  In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

At the outset, sleep apnea is not one of the enumerated chronic diseases listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on chronic symptoms in service and continuous symptoms since service do not apply here for that particular disorder.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  However, diseases that would be considered "chronic" in a medical sense, but which are not listed in 38 C.F.R. § 3.309(a), may still qualify for service connection under the three-element test for disability compensation listed in 38 C.F.R. § 3.303(a).  Walker, 708 F.3d at 1338-39.

The Veteran's service treatment records (STRs) during active duty show reports of shortness of breath in May 1977 and shortness of breath at night while sleeping in June 1977.  

Private medical records show the Veteran was diagnosed with sleep apnea at a November 2002 appointment following a sleep study.  

The Veteran submitted statements from his wife, dated August 2008, and a fellow service member, dated July 2008.  The Veteran's wife stated she noticed since they got married in 1983 that the Veteran snores and sometimes gasps for breath while asleep, and has occasionally woken up "choking in his sleep."  The Veteran's wife said she would pat the Veteran on the back if he started choking while sleeping.  The Veteran's wife wrote that the Veteran had a colonoscopy in 2000 and the examiner referred the Veteran to an ENT who eventually did a sleep study.  

The Veteran's friend from the Army Reserve stated that he observed the Veteran snoring.  At the time the Veteran snored so loudly that the friend would awaken and sometimes noticed the Veteran appeared to choke while he was snoring.  The friend stated he told the Veteran to get it checked out but the Veteran always said he was "alright."  

At the December 2013 VA examination for sleep apnea, the examiner confirmed that the Veteran has sleep apnea based on the November 2002 sleep study results.  The Veteran told the examiner that he had a sleep study in the mid 1990s and had another sleep study recently to get a new machine.  The examiner opined that the Veteran's sleep apnea was less likely than not related to service because the STRs were silent for sleep apnea until 2002.  

The Veteran testified at his January 2017 Board hearing that he was diagnosed with sleep apnea in 1995 or 1996 while he was still in the Reserve after a sleep study.  The doctor prescribed him a breathing machine to use at night.  The Veteran also testified that a bunkmate from 1977 during active service told him it sounded like the Veteran stopped breathing when he was asleep and he should go to the doctor but the Veteran did not realize that was a sign of sleep apnea at the time.  

The Veteran submitted a private medical opinion dated February 2017 relating the shortness of breath during active duty in 1977 to the Veteran's current diagnosis of sleep apnea, stating that it was a "51 percent" probability or better.  

The electronic claims file contains a June 2007 email from the records center stating that the Veteran's STRs from 1994 to 2001 are unable to be located.  When STRs are lost or missing, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Thus, the December 2013 VA examiner based his opinion on missing records which may contain evidence favorable to the Veteran.  However, there are sufficient remaining documents in the VBMS file with which the Board can make a favorable determination, so there is no prejudice to the Veteran at this time.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Resolving doubt in the Veteran's favor (as mandated by law under 38 C.F.R. § 3.102), the Board concludes that competent medical evidence, as well as the Veteran's competent and credible lay statements about his in-service and post-service symptoms, the favorable nexus opinion from a private doctor, and the fact that he was diagnosed with sleep apnea the year after leaving Reserve service, all support a finding that the Veteran's sleep apnea began in service and have persisted since that time.  Accordingly, service connection for sleep apnea is warranted.  


ORDER

Entitlement to service connection for sleep apnea is granted.  


REMAND

Upon review of the record, the Board concludes that further evidentiary development is necessary.  Although the Board sincerely regrets this delay and is appreciative of the Veteran's service to his country, a remand is necessary to ensure VA provides the Veteran with appropriate process and assistance in developing his claim prior to final adjudication.  

At the December 2013 VA examination for hypertension, the examiner noted that the Veteran's records show high blood pressure readings and diagnosis around the time the Veteran was stationed at Ft. Jackson, but the "active duty dates were not provided."  The examiner "presumed" that since the Veteran was diagnosed with hypertension and prescribed medication for it by a private doctor, then it must have been at a time when the Veteran was not on active duty.  The Veteran's STRs show multiple readings in the high range for blood pressure.  On a March 1991 military medical examination, the blood pressure recorded was 130/88 and the examiner noted "mild HTN" in the comments area.  The Veteran sent in a private medical opinion dated February 2017 stating that the Veteran's high blood pressure was a result of possible stress from being a drill instructor while on active duty.  However, as explained above, the Veteran's dates of active service during that time period are unverified.  

The Board remanded the hypertension claim in September 2013 to request additional STRs and a VA examination.  As noted above, some of the Veteran's STRs are missing.  However, in addition to some missing STRs there is no verified list of dates of active duty service during the Veteran's time in the Reserve.  As the Veteran served about 24 years in the Reserve and stated that he served multiple times of 90-180 day periods on active reserve status to include duty in April 1997 at Ft. Jackson, at Southern Command in Miami in 1998, and at the United States embassy in Santo Domingo in 1999, but there are no records definitively verifying his active duty for training (ACDUTRA), inactive duty for training (INACDUTRA), or active duty, apart from the DD-214 from 1977, it is difficult for examiners to discern if the Veteran's ailments began during verifiable times of active service.  The RO should request a verified list of active service for the Veteran, with particular emphasis on the period from 1994 to 2001 when his STRs are missing and obtain a new VA opinion.  

The Veteran had a VA examination in December 2010; however the examiner only opined that the diagnosed cervical spine disability was not secondary to the Veteran's service-connected lumbar spine disability, but did not opine on a direct connection to service.  The Veteran submitted a letter dated May 2012 from a private doctor stating that the Veteran's cervical spine disability likely began in active service because the underlying condition "takes several years."  A February 2017 private medical letter referred to a diagnosed muscle sprain in the back during service from 1975 and stated that an injury in service "may have caused an injury to his cervical spine which he now has severe cervical spine pain with disc disease." [sic].  These private opinions contain speculative conclusions.  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).  It would be best to obtain a new VA cervical spine opinion to include a direct service connection opinion and review of the private medical evidence submitted.  

As for the Veteran's headaches condition, he has claimed, and the VA examiner in December 2010 opined that the headaches are more likely than not related to the Veteran's cervical spine disability.  However, as the cervical spine disability is not currently service-connected, a headache disability as a secondary condition is not warranted.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.  Additionally, as the December 2010 VA examiner only opined as to whether the Veteran's headaches were secondary to his back condition and not whether there was any direct connection with service, an addendum opinion is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Request verified dates of active duty service during the Veteran's Reserve period from 1977 to 2001.  Determine if there are any outstanding Form DD-214 for the Veteran's service.  Associate the records with the electronic claims file.  If it is not possible to determine the Veteran's dates of active duty service during Reserve status, or active duty for training dates, include a memorandum to that effect.  

2.  After a determination has been made on the Veteran's active service dates, obtain an addendum opinion for the Veteran's hypertension VA examination from December 2013.  The Veteran's electronic claims file, all service medical records, post-service medical treatment records, and the VA examinations, as well as all other relevant records shall be provided to the examiner for review.  The examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

For the previous diagnosis of hypertension made at the December 2013 VA examination, the examiner should indicate:  

(a)  Whether it is at least as likely as not (i.e. 50 percent probability) that such disorder was related to the Veteran's active service; the examiner should indicate if a complete record of the Veteran's dates of active duty and active duty for training for Reserve status from 1977 to 2001 have been provided at the time of examination.  

The examiner is specifically asked to reconcile previous diagnoses, discussions, reports, and treatments, of hypertension symptoms or conditions in the medical record with the opinion that the examiner ultimately puts forth.

The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must so state and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.  

3.  Obtain an addendum opinion for the Veteran's cervical spine VA examination from December 2010.  The Veteran's electronic claims file, all service medical records, post-service medical treatment records, and the VA examinations, as well as all other relevant records shall be provided to the examiner for review.  The examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

For the previous diagnosis of a cervical spine disability made at the December 2010 VA examination, the examiner should indicate:  

(a)  Whether it is at least as likely as not (i.e. 50 percent probability) that such disorder was related to the Veteran's active service; the examiner should indicate if a complete record of the Veteran's dates of active duty and active duty for training for Reserve status from 1977 to 2001 have been provided at the time of examination.  

The examiner is specifically asked to reconcile previous diagnoses, discussions, reports, and treatments, of cervical spine disabilities in the medical record with the opinion that the examiner ultimately puts forth.  

The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must so state and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.  

4.  Obtain an addendum opinion for the Veteran's headache VA examination from December 2010.  The Veteran's electronic claims file, all service medical records, post-service medical treatment records, and the VA examinations, as well as all other relevant records shall be provided to the examiner for review.  The examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

For the previous diagnosis of headache disability made at the December 2010 VA examination, the examiner should indicate:  

(a)  Whether it is at least as likely as not (i.e. 50 percent probability) that such disorder was related to the Veteran's active service; the examiner should indicate if a complete record of the Veteran's dates of active duty and active duty for training for Reserve status from 1977 to 2001 have been provided at the time of examination.  

The examiner is specifically asked to reconcile previous diagnoses, discussions, reports, and treatments, of headache symptoms or conditions in the medical record with the opinion that the examiner ultimately puts forth.  

The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must so state and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


